Citation Nr: 1532339	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  14-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2014, the Veteran presented sworn testimony during a Video Conference hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In October 2014, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issues of entitlement to initial ratings in excess of 10 percent for diabetic peripheral neuropathy of the left and right lower extremities.

2.  The Veteran's service-connected disabilities have resulted in permanent and total disability that is due to the loss or loss of use of one or both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2014); 38 C.F.R. § 3.809 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

At his hearing before the undersigned, in a written statement dated in October 2014, the Veteran has withdrawn the issues of entitlement to initial ratings in excess of 10 percent for diabetic peripheral neuropathy of the left and right lower extremities.  There remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  The Board does not have jurisdiction to review those issues, and dismissal is warranted.

Requirements for Specially Adapted Housing Eligibility

For a certificate of eligibility for assistance in acquiring specially adapted housing, the evidence must establish permanent and total service-connected disability due to: 1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or 3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809(b) (2014). 

The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2014).

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a(b) (2014).

Merits

The Veteran is currently service-connected for:  prostate cancer, 100 percent disabling; multiple myeloma, 100 percent disabling; cardiomyopathy, 100 percent disabling; diabetes mellitus, 20 percent disabling; diabetic peripheral neuropathy, left lower extremity, 10 percent disabling; diabetic peripheral neuropathy, right lower extremity, 10 percent disabling; and rosacea, zero percent disabling.  The Veteran is also in receipt of special monthly compensation. 

Accordingly, the Veteran has a permanent and total disability.  The Veteran asserts that his disabilities result in the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  

A December 2013 VA examination report noted that the Veteran used a wheelchair constantly due to fatigue and pain associated with his cancer conditions.

The record contains a statement dated in October 2014 from the Veteran's treating VA physician in the Division of Medical Oncology at the Denver VAMC.  This physician stated that the Veteran had treated the Veteran regularly since July 2014 and that he has multiple myeloma with extensive involvement of his spine resulting in long-term and probably permanent spinal-nerve damage.  The physician further stated that this caused the Veteran to not have muscle power in his legs to be able to stand for more than a few minutes, and that the Veteran was unable to walk or move about independently, nor to lay down flat for more than 10 minutes.  "He is wheelchair-dependent and it is unlikely that he will regain function to be able to walk or stand for long periods."

The Veteran and his wife testified that the Veteran's service connected disabilities precluded his walking.  He was confined to his wheelchair and relied on his wife and a caregiver to roll him in his wheelchair to the bathroom and to get him onto a special shower chair in order to clean himself.


After reviewing all the evidence and resolving any doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities manifest in the loss of use of one or both lower extremities as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 C.F.R. §§ 3.102, 3.809 (2014).  Therefore, entitlement to a certificate for assistance in acquiring specially adapted housing is granted. 


ORDER

The issue of entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity is dismissed.

Entitlement to a certificate of eligibility for specially adapted housing is granted.





____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


